       Case 6:16-mj-00005-MJS Document 23 Filed 11/17/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:16-mj-0005-MJS
12                      Plaintiff,
13           v.                                       MOTION TO VACATE REVIEW
                                                      HEARING AND TERMINATE
14    JUSTIN ROSS LIDEN,                              PROBATION; AND ORDER THEREON
15                      Defendant.
16

17

18          The United States, by and through its representative, Sean O. Anderson hereby moves the

19   Court for an Order to Vacate the review hearing currently scheduled in this matter for December

20   15, 2020 and terminate probation. Defense counsel is in agreement with this request.

21          On July 25, 2017, this Court sentenced the Defendant to a 24 month term of unsupervised

22   probation with the conditions he pay a $600 fine, submit to post-plea booking, and serve 30 days

23   in custody to run concurrent with a state sentence he was then serving. On December 10, 2019,

24   this Court commuted the $600 fine to 60 hours of community service and extend probation to

25   December 10, 2020. On November 16, 2020, this Court rescheduled the review hearing set for

26   November 17, 2020, to December 15, 2020 and extended probation to January 15, 2021. To date,

27   the Defendant has completed the 30 days in custody, completed 60 hours of community service

28   and completed post plea booking.

                                                      1
       Case 6:16-mj-00005-MJS Document 23 Filed 11/17/20 Page 2 of 2


 1

 2                                                        Respectfully submitted,

 3
                                                          McGREGOR SCOTT
 4                                                        United States Attorney
 5

 6            Dated: November 16, 2020                    /S/ Sean O. Anderson______
 7                                                        SEAN O. ANDERSON
                                                          Legal Officer
 8                                                        Yosemite National Park

 9

10

11
                                            ORDER
12

13            Upon application of the United States and for good cause shown, the review hearing
14   scheduled for December 15, 2020 in United States v. Liden, case no. 6:16-mj-0005-MJS, is

15   vacated and probation is terminated.

16
     IT IS SO ORDERED.
17

18
     Dated:      November 16, 2020
19                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
